DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 01/11/2022 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 4-7
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Sata US 2008/0087901 and Adriano US 9,806,008 does not anticipate or renders obvious the claimed invention:
A module wherein each of the electrode terminals has tie bar cutting residue protruding from the first side surface and the second side surface, the tie bar cutting residue protruding from the first side surface of each of the electrode 
Sata shows in fig.1, a package (9)[0054] that seals a power semiconductor device  (1 or 2) with resin; and a plurality of electrode terminals (3,4)[0053] arranged so as to protrude in the same direction from a target side surface of the package, wherein each of the electrode terminals (3,4)[0053] has a first side surface facing another of the electrode terminals that is adjacent, and a second side surface opposite to the first side surface  (surface of 3,4 appears to be similar)(fig.1).
Higgins in fig.1D, disclose a package (100D) that seals a power semiconductor device (102) with resin.
Higgins does not cure Sata’s deficiency. Therefore, both prior art fail to disclose a module wherein each of the electrode terminals has tie bar cutting residue protruding from the first side surface and the second side surface, the tie bar cutting residue protruding from the first side surface of each of the electrode terminals and the tie bar cutting residue protruding from the second side surface of each of the electrode terminals are different in position in a length direction of each of the electrode terminals, and each of the electrode terminals has a shape bent at a position including tie bar cutting residue closer to the package, with a width direction of each of the electrode terminals as an axis.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813